Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-15 in the reply filed on 05/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Pub. No.: US 2021/0225864).
Re claim 1, Zhang, FIG. 2 teaches a microelectronic device, comprising: 
a stack structure comprising a vertically alternating sequence of insulative structures (208) and conductive structures (206, ¶ [0032]), the stack structure divided into block portions; and 
slit structures ([ST], FIG. 2 as shown below]) horizontally interposed between the block portions of the stack structure, each of the slit structures comprising: 
a dielectric liner (214, [0034]) covering side surfaces of the stack structure and an upper surface of an additional structure underlying the stack structure; and 
a plug structure (220/222, [0038]) comprising at least one metal surrounded by the dielectric liner.
Re claim 2, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein the plug structure (220/222) of at least one of the slit structures is located at an upper vertical boundary of the at least one of the slit structures.
Re claim 3, Zhang, FIG. 2 teaches the microelectronic device of claim 2, further comprising conductive contacts (242/244/248/250, ¶ [0043]-[0044]) extending to at least some of the conductive structures (206) of the stack structure at steps of a staircase comprising horizontal ends of the conductive structures, the conductive contacts comprising the at least one metal ¶ [0047].
Re claim 4, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein the at least one metal comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 5, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein one or more of the slit structures [ST] further comprises a fill material (212) interposed between the dielectric liner (214/316, FIGS. 2/3C) and the plug structure thereof (220/222).
Re claim 6, Zhang teaches the microelectronic device of claim 5, wherein the fill material comprises polysilicon (316, FIG. 3F, [0055]).
Re claim 7, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures further comprises a metal material (206, ¶ [0033]) underlying the plug structure (220/224) and surrounded by the fill material.
Re claim 8, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures ([ST], FIG. 2 [as shown below]) further comprises a void [V] underlying the plug structure and surrounded by the fill material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Re claim 10/11, Zhang, FIG. 2 teaches a microelectronic device, comprising: 
a stack structure comprising conductive structures (206) vertically interleaved with insulative structures (208), the stack structure having at least one staircase structure therein comprising horizontal ends of the conductive structures; and 
slit structures vertically extending through the stack structure and each having an aspect ratio greater than or equal to about 6 to 1 (in the drawing scale), each of the slit structures comprising: 
a dielectric liner (214); 
a semiconductive (212, [0034]) fill material partially circumscribed by the dielectric liner; and 
a metal structure (220/222, [0038]) partially circumscribed by the semiconductive fill material (212), the metal structure configured to prevent cracks (by filling it up) within the semiconductive fill material from propagating outside boundaries of the slit structures.
In re claims 10-11, Zhang differs from the claim invention by not disclosing slit structures having an aspect ratio greater than or equal to about 40 to 1.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 12, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein the metal structure (320/340, FIG. 3F, ¶ [0066]) of each of the slit structures [ST] only partially vertically extends through the stack structure.
Re claim 13, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein the metal structure of each of the slit structures comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 14, Zhang, FIG. 3F teaches the microelectronic device of claim 11, further comprising at least one of the slit structures further comprises a void space [V], FIG. 2 [as shown below]) underlying the metal structure (320/340) and surrounded by the semiconductive fill material (316).
Re claim 15, Zhang, FIG. 3F teaches the microelectronic device of claim 11, wherein the semiconductive fill material comprises polysilicon (316, [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Pub. No.: US 2019/0333929) in view of Zhang (Pub. No.: US 2012/0225864).
Re claim 1, LEE, FIG. 4 teaches a microelectronic device, comprising: 
a stack structure comprising a vertically alternating sequence of insulative structures (151, ¶ [0060]) and conductive structures (171G), the stack structure divided into block portions; and 
slit structures (CPL) horizontally interposed between the block portions of the stack structure, each of the slit structures comprising: 
a dielectric liner (CO) covering side surfaces of the stack structure and an upper surface of an additional structure underlying the stack structure; and 
a plug structure (CAP/195) comprising at least one conductive material surrounded by the dielectric liner (CO).
LEE fails to teach a plug structure comprising at least one metal.
Zhang teaches a plug structure comprising at least one metal (320/340, FIG. 3F, ¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the materials selection for conductive material as taught by Zhang, [0003]-[0004]. 
Re claim 2, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, wherein the plug structure (CAP/195) of at least one of the slit structures is located at an upper vertical boundary of the at least one of the slit structures (CPL).
Re claim 3, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 2, further comprising conductive contacts (193A, ¶ [0066]) extending to at least some of the conductive structures (2171G) of the stack structure at steps of a staircase comprising horizontal ends of the conductive structures, the conductive contacts comprising the at least one metal.
Re claim 4, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 1, wherein the at least one metal comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 5, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, wherein one or more of the slit structures further comprises a fill material (165/163/161) interposed between the dielectric liner (CO) and the plug structure (CAP/195) thereof.
Re claim 6, in the combination, Zhang teaches the microelectronic device of claim 5, wherein the fill material comprises polysilicon (316, FIG. 3F, [0055]).
Re claim 7, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures further comprises a metal material (206, ¶ [0033]) underlying the plug structure (220/224) and surrounded by the fill material.

    PNG
    media_image1.png
    812
    1080
    media_image1.png
    Greyscale

Re claim 8, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 5, wherein the one or more of the slit structures ([ST], FIG. 2 [as shown above]) further comprises a void [V] underlying the plug structure and surrounded by the fill material.
Re claim 9, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, wherein the dielectric liner of at least one of the slit structures comprises a dielectric material (“a core insulating layer CO”, [0060]).
LEE differs from the invention by not showing the dielectric liner comprises a dielectric oxide. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 10, in the combination, LEE, FIG. 4 teaches the microelectronic device of claim 1, where an aspect ratio of each of the slit structures is greater than or equal to about 6 to 1 (based on the drawing scale).
Re claim 11, LEE, FIG. 4 teaches a microelectronic device, comprising: 
a stack structure comprising conductive structures (171G) vertically interleaved with insulative structures (151), the stack structure having at least one staircase structure therein comprising horizontal ends of the conductive structures; and 
slit structures [ST] vertically extending through the stack structure and each having an aspect ratio greater than or equal to about 6 to 1 (based on the drawing scale), each of the slit structures comprising: 
a dielectric liner (CO); 
a semiconductive (167, [0060]) fill material partially circumscribed by the dielectric liner; and 
a conductive structure (CAP/195) partially circumscribed by the semiconductive fill material (167), the conductive structure configured to prevent cracks within the semiconductive fill material from propagating outside boundaries of the slit structures [ST].
LEE fails to teach a metal structure.
Zhang teaches a metal structure (320/340, FIG. 3F, ¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the materials selection for conductive material as taught by Zhang, [0003]-[0004]. 
In re claims 10-11, Zhang differs from the claim invention by not disclosing slit structures having an aspect ratio greater than or equal to about 40 to 1.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 12, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein the metal structure (320/340, FIG. 3F, ¶ [0066]) of each of the slit structures [ST] only partially vertically extends through the stack structure.
Re claim 13, in the combination, Zhang, FIG. 2 teaches the microelectronic device of claim 11, wherein the metal structure of each of the slit structures comprises tungsten (“Channel contact 236, slit contact 238, staircase contact 248, and peripheral contact 250 in interconnect layer 234 can include conductive materials including, but not limited to, Cu, Al, W, Co, silicides, or any combination thereof”, ¶ [0047]).
Re claim 14, in the combination, Zhang, FIG. 3F teaches the microelectronic device of claim 11, further comprising at least one of the slit structures further comprises a void space [V], FIG. 2 [as shown above]) underlying the metal structure (320/340) and surrounded by the semiconductive fill material (316).
Re claim 5, in the combination, Zhang, FIG. 3F teaches the microelectronic device of claim 11, wherein the semiconductive fill material comprises polysilicon (316, [0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894